COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00452-CV


Cheryl M. Surber and Johnson              §    From the 96th District Court
Property Investments, Inc.
                                          §    of Tarrant County (96-190594-01)
v.
                                          §    April 30, 2014

W. Jordan Woy and Jay F.                  §    Opinion by Justice Dauphinot
Lombardo

                                     JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

         It is further ordered that Appellant Cheryl M. Surber and Johnson Property

Investments, Inc. shall pay all of the costs of this appeal, for which let execution

issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot